SEPARATION AGREEMENT AND GENERAL RELEASE
BETWEEN
GREGG DERITIS AND FIRST FINANCIAL NORTHWEST BANK
This Separation Agreement and General Release ("Agreement") is between Gregg
DeRitis ("Executive") and FIRST FINANCIAL NORTHWEST BANK (the "Company"),
collectively, the "Parties."
Executive has been employed since April 1, 2015 and is currently employed as the
Company's Chief Credit Officer.
Both Executive and the Company desire to resolve all matters, known or unknown,
arising out of Executive's employment with and separation from the Company
according to the terms, conditions and consideration included in this Agreement.
This Agreement is dated August 31, 2017, for reference purposes, which is the
date that the Company delivered this Agreement to the Executive for
consideration.
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
Article 1.      The Company's Obligations
1.1            Separation Date.    The Parties agree that Executive's
termination of employment from the Company shall be effective on August 16,
2017, which shall be considered his "Separation Date." As of August 16, 2017,
Executive shall relinquish his position as Chief Credit Officer and all officer,
director or other positions with the Company, its subsidiaries and affiliates,
and this Agreement shall evidence such relinquishment for all purposes. 
Effective August 17, 2017, Executive shall no longer be required to work in the
office but shall be available to the Company to assist with various matters that
may arise until the Effective Date as defined in Section 3.3 (the "Limited Duty
Period").
1.2            Reimbursement of Business Expenses.  Executive shall submit an
expense report for any reimbursable business expenses no later than thirty (30)
days after the Separation Date.  Such expenses will be paid in accordance with
the Company's expense reimbursement policy, but no later than thirty (30) days
after submission in accordance with that policy.
1.3            Consideration.  In exchange for Executive's signature on this
Agreement, the Company agrees to provide the following consideration to
Executive.
(a)            Lump Sum Payment.  The Company agrees to pay the Executive a cash
lump sum payment equal to forty seven thousand five hundred dollars ($47,500),
less all lawful and authorized deductions and withholdings.  This payment shall
be made via direct deposit on the first payroll date following the Effective
Date as defined in Section 3.3.
(b)            Attorney's Fees.  The Company shall pay reasonable attorney's
fees incurred by Executive with regard to review of this Agreement and the
second separation agreement.  The Company shall remit payment of the attorney's
fees no later than ten (10) business days after receiving written confirmation
of the amount incurred from the Executive.
1.4            Unemployment. The Company will not contest Executive's
application for unemployment and will not appear at any hearing.
1.5            Benefits.  Executive will remain eligible for COBRA coverage
after August 31, 2017 at Executive's sole cost.  Executive shall not be eligible
for the Company's benefit plans and programs after the Separation Date.
 
Executive's Initials /s/GD

--------------------------------------------------------------------------------

Article 2.      Executive's Obligations
2.1            Authority.  Executive represents and warrants that he has all
necessary authority to enter into this Agreement (including, on behalf of his
marital community) and that Executive has not transferred any interest in any
claims to his spouse or any third party.
2.2            No Additional Compensation or Benefits.  Executive expressly
acknowledges and agrees that he has no claims or entitlement to additional
compensation or benefits of any kind from the Company, past, present or future,
except as set out in this Agreement.
2.3            Representations Regarding Employment Status.  Executive
understands that his Separation Date is the date that employment with the
Company ends.  Executive understands that he is not authorized to represent
himself as affiliated in any way with the Company after this date, even if
Executive received separation payments after the Separation Date or is available
to provide services during the Limited Duty Period.
2.4            Return of Property.  No later than thirty (30) days after his
Separation Date, Executive agrees to return to the Company all of the Company's
property in his possession or under his control of any kind or nature, including
but not limited to keys, keycards, cell phones, laptop computers, documents,
computer discs, thumb drives, software, source codes, code words, systems, and
any records or recordings of any nature whatsoever, whether on paper, in
electronic form, in auditory form, or otherwise.  Any remaining Company property
and other physical items or repositories of any confidential or proprietary
information not on Company premises but within Executive' possession or control,
whether stored in traditional files or in any electronic or digital media, must
be returned to Rich Jacobson, Executive Vice President.  If Executive comes into
possession or control of any additional property, he shall immediately return it
to the Company.  Executive understands that all property must be returned in
good working condition.
2.5            Cooperation Regarding Other Claims; Preservation of Privilege. 
If any claim is asserted by or against the Company as to which he has relevant
knowledge, Executive will reasonably cooperate with the Company in the
prosecution or defense of that claim by providing truthful information and
testimony as reasonably requested by the Company.  Executive will also continue
to respect and preserve the attorney-client privilege and work product doctrine
as to those legal matters to which he was privy during employment.  If the
Company requires Executive's assistance following the Limited Duty Period,
Executive shall be compensated for his time at an hourly rate equivalent to his
salary at the time of the Separation Date.
2.6            Non-Competition and Non-Solicitation.  During the Limited Duty
Period, Executive shall not be an officer or employee of, or a consultant to any
bank, savings bank, savings and loan association, credit union or similar
financial institution or holding company of any such entity in any county in
which the Company or any other affiliate of the Company operated a full service
branch on the Separation Date.  During the Limited Duty Period and for a period
of six (6) months thereafter, Executive agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company, to solicit business
for Executive or for any person or entity employing Executive following the
Separation Date.  Executive shall never make any statements, either written or
verbal, to any third party, including any member of the media or any client,
vendor, contractor, subcontractor, or the Company's current or former employees,
that is intended, or could reasonably be expected to, embarrass or disparage the
Company, its services, practices, employees, officers, directors and service
providers.   This Section 2.6 shall supersede any other Agreement in regard to
non-competition, non-solicitation or defamation.
 
Separation Agreement
Page 2 of 7
Executive's Initials /s/GD

--------------------------------------------------------------------------------

2.7            Non-Disclosure.  Executive will never disclose to any person or
entity, without the Company's prior consent, any confidential or secret
information, and/or trade secrets, whether prepared by Executive or other
individuals employed by or affiliated with Employer, including but not limited
to the Company's agents, representatives, contractors or vendors. 
Notwithstanding the foregoing, the definition of confidential and secret
information shall not include (a) any information that Executive knew prior to
employment with the Company other than as a result of past relationships or
business dealings with Employer; (b) any information that is publicly known or
available; or (c) information that is not considered confidential as a matter of
law (in each case other than pursuant to a violation of this Section 2.7).
NOTICE:  Notwithstanding the nondisclosure obligations of this Agreement,
pursuant to 18 USC Section 1833(b), Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Additionally, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:
(a) files any document containing the trade secret under seal; and (b) does not
disclose the trade secret, except pursuant to court order. 
2.8            Waiver and Release.
(a)            Executive hereby releases and forever discharges any and all of
the "Released Parties" (defined below) from any and all claims of any kind,
known or unknown, that arose on or before the date that he signed this
Agreement, including without limitation, claims for:

•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Executive's relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

•
wages (including overtime pay) or compensation of any kind (including attorney's
fees or costs) to the fullest extent permitted by law;

•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
Separation Agreement
Page 3 of 7
Executive's Initials /s/GD

--------------------------------------------------------------------------------

•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington's Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers' Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Executive Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Executive Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law;

•
the Age Discrimination in Employment Act of 1967 (ADEA); the Older Workers
Benefit Protection Act (OWBPA); and

•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

(b)            "Released Party" or "Released Parties" includes First Financial
Northwest, Inc., First Financial Northwest Bank (as the successor to First
Savings Bank Northwest), First Financial Diversified, and each of its affiliates
(including any partnerships or joint ventures), and the benefit plans of each
such entity; and with respect to each such entity, all past, present and future
Executives, supervisors, managers, fiduciaries, directors, officers, owners,
shareholders, representatives, agents, attorneys, assigns, insurers, whether
acting in their individual or official capacities, and any other persons acting
by, through, under, or in concert with any of the persons or entities listed in
this paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
(c)            Executive agrees that, except as may be required by subpoena,
court order, or other force of law, Executive will not in any way assist any
individual or entity in commencing or prosecuting any action or proceeding
against any Released Party connected to any and all matters arising from any
event that has occurred up to the Separation Date.
(d)            Executive understands that he is releasing potentially unknown
claims, and that Executive has limited knowledge with respect to some of the
claims being released.  Executive acknowledges that there is a risk that, after
signing this Agreement, he may learn information that might have affected
Executive's decision to enter into this Agreement.  Executive assumes this risk
and all other risks of any mistake in entering into this Agreement.  Executive
acknowledges that this Agreement
 
Separation Agreement
Page 4 of 7
Executive's Initials /s/GD

--------------------------------------------------------------------------------

and the release and discharge contained herein are fairly and knowingly made. 
Executive is giving up all rights and claims of any kind, known or unknown,
except for the rights specifically given in this Agreement.
(e)            This Agreement does not affect Executive's rights, if any, to
receive tax-qualified plan benefits, medical plan benefits, unemployment
compensation or workers' compensation benefits, nor does it release any claims
or rights which as a matter of law cannot be waived.
2.9            Indemnification.  Executive agrees to indemnify and hold Released
Parties harmless from and against all losses, costs, damages or expenses,
including, without limitation, reasonable attorney's fees incurred, arising out
of a breach of Paragraph 2.8 of this Agreement.  As a material part of this
Agreement, Executive represents and warrants that there are presently no claims
or potential claims that are capable of being asserted against the Released
Parties which he has not asserted or which could be asserted on his behalf or on
behalf of his marital community.
2.10            Affirmations.
(a)            Executive understands that the Company may deduct lawful and
authorized deductions and withholdings, including federal and any state taxes,
from payments made under this Agreement.  The Company makes no representations
as to the tax consequences to Executive.
(b)            Executive affirms that he has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under federal, state, or local laws, including family or medical
leave, paid sick or safe leave, or any other leave mandated by law.
(c)            Executive affirms that he has not and will not initiate any suit,
action, or arbitration before any federal, state or local judicial,
administrative or other forum with respect to any matter arising out of or
connected with his employment with the Company and/or the termination of that
employment; and that, without subpoena, he will not, except at the Company's
request, testify in any judicial or administrative proceedings to which any
Released Party is a party regarding any matter involving the affairs of any
Released Party of which Executive has knowledge.  Nothing in this Agreement
precludes Executive from filing a charge or complaint with an appropriate
administrative agency.  However, Executive agrees that he is not entitled to and
will not accept any monetary recovery directly from the Company as a result of
filing such charge or complaint.  Executive affirms that he has not transferred
or assigned any claims or rights to claims to any other person or entity.
(d)            Nothing in this Agreement prohibits Executive from reporting
possible violations of federal, state or local laws or regulations to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the United States Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal, state or local laws or
regulations. Executive does not need prior authorization of any kind to make any
such reports or disclosures and Executive is not required to notify the Company
that Executive has made such reports or disclosures.
Article 3.      Older Workers' Benefit Protection Act Provisions
In accordance with the requirements of the Older Workers' Benefit Protection
Act, Executive expressly acknowledges the following:
3.1            Independent Legal Counsel; Reliance.  Executive is advised and
encouraged to consult with an attorney before signing this Agreement.  Executive
acknowledges that, if he desired to consult an attorney, he had an adequate
opportunity to do so.  Executive acknowledges that he has not signed this
Agreement relying on anything not set out herein.
 
Separation Agreement
Page 5 of 7
Executive's Initials /s/GD

--------------------------------------------------------------------------------

3.2            Consideration Period.  Executive has twenty-one (21) calendar
days from the date the original Agreement was given to him on August 31, 2017,
to consider this Agreement before signing it.  Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.  The twenty-one (21) day period expires on September 21, 2017. 
Executive may use as much or as little of this twenty-one (21) day period as he
wishes before signing.  If Executive does not sign and return this Agreement
within this twenty-one (21) day period, it will not become effective or
enforceable, and Executive will not receive the benefits described in this
Agreement.
3.3            Revocation Period and Effective Date.  Executive has seven (7)
calendar days after signing this Agreement to revoke it.  To revoke this
Agreement after signing it, Executive must deliver a written notice of
revocation to the Company's Chief Executive Officer before the seven (7) day
period expires.  This Agreement shall not become effective until the eighth
(8th) calendar day after Executive signs it ("Effective Date").  If Executive
revokes this Agreement, it will not become effective or enforceable, and he will
not receive the benefits described in this Agreement.
3.4            Acceptance.  Executive agrees and accepts this Agreement. 
Executive acknowledges that he has not signed this Agreement relying on anything
not set out herein.  Executive acknowledges that if he is signing this before
September 21, 2017, he has decided not to wait for the full twenty-one (21) day
period, even though he has the right to do so.
Article 4.      General Provisions
4.1            Non-Admission.  This Agreement shall not be construed as an
admission by Executive or any Released Party of any liability, breach of any
agreement, or violation of any statute, law or regulation, nor shall it be
construed as an admission of any deficient performance or breach of any
professional obligation.
4.2            Governing Law.  This Agreement is governed by the laws of the
State of Washington that apply to contracts executed and to be performed
entirely within the State of Washington without giving effect to the rules
governing the conflicts of laws, and without the aid of any canon, custom, or
rule of law requiring construction against the drafter, and regardless of
whether a party changes domicile or residence.
4.3            Section 409A.  The Parties intend that this Agreement, to the
extent possible, will be administered in accordance with Internal Revenue Code
Section 409A ("Section 409A") and the Treasury Regulations issued thereunder,
and will be interpreted in a manner so that no payments made to Executive under
this Agreement constitute a deferral of compensation or, if so, will constitute
a deferral for which the payment and other terms are compliant with Section 409A
so as to avoid imposition of any additional tax to Executive under Section
409A.  The Company makes no representation or warranty as to the compliance with
Section 409A and shall have no liability to Executive or any other person for
any adverse consequences arising under Section 409A.
4.4            Successors and Assigns.  Executive's obligations will bind his
heirs, successors, and assigns, to the benefit of the Company.  The Company
shall have the right to assign this Agreement to any of the Company's
successors, assigns, or affiliates or to any entity that, directly or
indirectly, is in control of, is controlled by, or is under common control with
the Company.  This Agreement shall be binding upon the successors and permitted
assigns of the Company.
4.5            Headings; Definitions.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.  Any capitalized terms not defined in this Agreement will have the meaning
assigned to those terms in the Employment Agreement.
 
Separation Agreement
Page 6 of 7
Executive's Initials /s/GD

--------------------------------------------------------------------------------

4.6            Attorney's Fees.  In any dispute involving this Agreement, each
Party shall be responsible for their own attorney's fees and costs.
4.7            Severability.  It is further understood and agreed that if any of
the provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
4.8            Complete Agreement.  This Agreement represents and contains the
entire understanding between the Parties in connection with the subject matter
of this Agreement.  It is expressly acknowledged and recognized by all Parties
that there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this document. 
Any modifications to this Agreement must be in writing and signed by both
Parties to be effective.
4.9            Counterparts.  This Agreement may be executed in duplicate
originals, each of which is equally admissible in evidence, and each original
shall fully bind each party who executed it.  An e-mailed or facsimile copy of
the signature may be submitted as proof of execution; however, Executive shall
send the original executed agreement by U.S. Mail to the Company's Vice
President of Human Resources no later than three (3) days after signature.
This Agreement consists of 7 pages, not including any exhibits.
 

/s/Gregg
DeRitis                                                                 
8/31/17                                                                        
GREGG DERITIS
Date

 


Agreed by FIRST FINANCIAL NORTHWEST BANK
 

/s/Joseph W. Kiley III                                                         
9/1/17                                                                  
By:  Joseph W. Kiley III
Date
Its:  CEO  

 
 
 
 
 
 
 
Separation Agreement
Page 7 of 7
Executive's Initials /s/GD
